DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-17 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the primary reason for allowance of the claims are the claim limitations of
“wherein said at least one radiating element radiating element is fastened to the at least one side wall so that the central axis of radiation (AC-AC) of the radiating element is perpendicular to said at least one side wall 
The closest prior art references are Helmer et al and Heidmann et al. However the combination of these references does not disclose the above limitation. While the combination discloses a radiating element attached to a side wall to emit or receive a beam perpendicularly from the reflector with respect to the wall. 
The device of Heidmann requires a mirror interspaced between the radiating element and the reflector to achieve the perpendicular beam path. It would not be obvious to modify the references to remove the mirror as this would destroy the 62 of the main antennas, the configuration of the movable arm 60 of the main antennas, and the resulting oblique orientation of the spacecraft 28, allow the auxiliary antennas to have a larger surface area C.sub.A28 available for transmitting data.”
Combing prior art references to achieve the claimed limitations would involve hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642